UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or □ TRANSITION REPORT P URSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34082 Kona Grill , Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0216690 (State or other jurisdiction of i ncorporation or organization ) (I.R.S. Employer Identification No.) 7150 East Camelback Road, Suite 333 Scottsdale, Arizona 85251 (480) 922-8100 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ As of August 9, 2016, there were 10,480,912 shares of the registrant’s common stock outstanding. KONA GRILL, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2016(Unaudited)and December 31, 2015 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2016 and 2015 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2016 and 2015 (Unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 EXPLANATORY NOTE The Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2016 (the “Second Quarter 10-Q”), as filed on August 10, 2016, did not include certifications under Section 906 of the Sarbanes-Oxley Act of 2002 (“SOX”), solely as a result of an ongoing evaluation of an auditor independence matter related to its independent registered public accounting firm, Ernst & Young LLP (“EY”), a member of Ernst & Young Global Limited (“EYG”). On August 8, 2016, EY advised the Company that it discovered that RBC Global Asset Management (U.S.) Inc. (“RBC GAM”) had become the holder of greater than 10% of the Company’s outstanding common stock. An affiliate of RBC GAM is one of the bank lenders to another member firm of EYG, and this matter raised a question as to whether EY’s independence had been impaired. As a result of this question, the SOX 906 certifications could not be included. On August 10, 2016, RBC GAM indicated that it no longer holds more than 10% of the Company’s outstanding common stock. The Company, its audit committee and EY have assessed the impact of the above factors on EY’s objectivity and judgment in light of all of the facts and circumstances, including the fact that RBC GAM is not the entity that serves as a lender to EY, the length of time during which the beneficial ownership by RBC GAM exceeded 10% of the Company’s outstanding common stock, and other factors considered relevant. EY has concluded that this matter did not impair its objectivity or judgment. The audit committee has concurred with EY’s conclusion. This amended Form 10-Q satisfies Rule 10-01(d) of Regulation S-X promulgated under the Securities Exchange Act of 1934, as amended. As a result, this amended Form 10-Q includes certifications under Section 906 of SOX. 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements KONA GRILL, INC. CONDENSED CONSO LIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 30, 20 16 December 31, 20 15 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Receivables Inventory Prepaid expenses and other current assets Total current assets Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Long term debt — Deferred rent and other long term liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $0.01 par value, 2,000,000 shares authorized, none issued — — Common stock, $0.01 par value, 30,000,000 shares authorized, 10,597,112 shares issued and 10,480,912 shares outstanding at June 30, 2016; 11,387,724 shares issued and 11,271,524 shares outstanding at December 31, 2015 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 116,200 shares at June 30, 2016 and December 31, 2015 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 KONA GRILL, INC. CONDENSED CONSO LIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands, except per share data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 6 5 5 Restaurant sales $ Costs and expenses: Cost of sales Labor Occupancy Restaurant operating expenses General and administrative Preopening expenses Depreciation and amortization Other expenses — — Total costs and expenses Income (loss) from operations ) Interest expense, net 72 46 91 Income (loss) before income taxes ) Income tax expense 25 19 50 7 Net income (loss) $ ) $ ) $ ) $ ) Net income (loss) per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares used in computation: Basic Diluted Comprehensive income (loss) $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 3 KONA GRILL, INC. CONDENSED CONSO LIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, 20 16 20 15 Operating activities Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Amortization of deferred financing costs 41 40 Change in operating assets and liabilities: Receivables ) ) Inventory ) ) Prepaid expenses and other current assets Accounts payable 99 ) Accrued expenses 51 48 Deferred rent and other long term liabilities Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Change in other assets ) ) Net cash used in investing activities ) ) Financing activities Borrowings under credit facility — Purchase and retirement of common stock ) — Proceeds from issuance of common stock under the Employee Stock Purchase Plan and exercise of stock options Net cash provided by financing activities Net change in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information Cash paid for interest, net of capitalized interest $ 62 $ 54 Cash paid for income taxes, net of refunds $ 25 $ 32 Noncash investing activities Accounts payable and accruals related to property and equipment $ $ See accompanying notes to condensed consolidated financial statements. 4 KONA GRILL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1 . Basis of Presentation Kona Grill, Inc., including its wholly-owned subsidiaries, (referred to herein as the “Company” or “we,” “us,” and “our”) develops, owns and operates upscale casual dining restaurants under the name “Kona Grill.”Our restaurants feature a diverse selection of flavorful American favorites and award-winning sushi items that are prepared fresh daily at each restaurant location. As of June 30, 2016, we owned and operated 40 restaurants in 20 states and Puerto Rico. Our chief operating decision maker function is comprised of our Chief Executive Officer and Chief Financial Officer who manage our restaurant operation base that aggregates into one reportable segment. Accordingly, we have a single operating segment and reporting unit structure. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S.generally accepted accounting principles (“U.S. GAAP”) for interim financial information and with the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and notes required by U.S. GAAP for complete financial statements. In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. The consolidated balance sheet at December 31, 2015 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and notes required by U.S.GAAP for complete financial statements. Accordingly, these financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2015. Certain reclassifications of prior year’s financial statement amounts have been made to conform to the current year presentation. The Company has evaluated subsequent events and transactions for potential recognition or disclosure in the financial statements through the day the financial statements are issued. In February and April 2016, we entered into franchise agreements for the development of six Kona Grill restaurants in Mexico and six restaurants in the United Arab Emirates. Territory and franchise fees received in conjunction with these agreements are recorded as deferred revenue and included in “Deferred rent and other long term liabilities” in our consolidated balance sheets. Territory fees are recognized as income on a pro-rata basis at the same time the individual franchise fees for each location are considered earned, typically when the individual franchise unit is opened. We have not recognized any franchise related income in the six months ended June 30, 2016. Recently Issued Accounting Standards In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606). The pronouncement was issued to clarify the principles for recognizing revenue and is effective for reporting periods beginning after December 15, 2017. The expected adoption method of ASU 2014-09 is being evaluated by the Company. In April 2015, the FASB issued ASU 2015-03, Interest – Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs. This guidance requires debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying value of that debt liability. The recognition and measurement guidance for debt issuance costs are not affected by this new guidance. The adoption of this guidance in the first quarter of 2016 did not have a significant impact on our consolidated financial statements. In April 2015, the FASB issued ASU No. 2015-05, Intangibles – Goodwill and Other – Internal-Use Software (Subtopic 350-40). The pronouncement was issued to provide guidance concerning accounting for fees in a cloud computing arrangement. We have elected to adopt the guidance prospectively. The adoption of ASU 2015-05 in the first quarter of 2016 did not have a significant impact on our consolidated financial position or results of operations. 5 In February 2016, a new accounting standard, ASC Topic 842, “Leases,” was issued to increase the transparency and comparability among organizations by recognizing lease assets and lease liabilities on the balance sheet and disclosing key information about leasing arrangements. In order to meet that objective, the new standard requires recognition of the assets and liabilities that arise from leases. Accordingly, a lessee will recognize a right-of-use (ROU) asset for its right to use the underlying asset and a lease liability for the corresponding lease obligation. Both the ROU asset and lease liability will initially be measured at the present value of the future minimum lease payments over the lease term. Subsequent measurement, including the presentation of expenses and cash flows, will depend on the classification of the lease as either finance or an operating lease. Initial costs directly attributable to negotiating and arranging the lease will be included in the ROU asset. Lessees can make an accounting policy election by class of underlying asset not to recognize a ROU asset and corresponding lease liability for leases with a term of 12 months or less. Accounting by lessors will remain largely unchanged from current U.S. GAAP. In transition, lessees and lessors are required to recognize and measure leases at the beginning of the earliest period presented using a modified retrospective approach. The modified retrospective approach includes a number of optional practical expedients that companies may elect to apply. These practical expedients relate to the identification and classification of leases that commenced before the effective date, initial direct costs for leases that commenced before the effective date, and the ability to use hindsight in evaluating lessee options to extend or terminate a lease or to purchase the underlying asset. The transition guidance also provides specific guidance for sale and leaseback transactions, build-to-suit leases, leveraged leases, and amounts previously recognized in accordance with the business combinations guidance for leases. The new standard is effective for public companies for fiscal years beginning after December 15, 2018, and interim periods within those years, with early adoption permitted. The expected adoption method is being evaluated by our company. We expect the adoption of this guidance to have a material impact on our consolidated financial position and results of operations. In March 2016, the FASB issued ASU 2016-09, Compensation - Stock Compensation (Topic 718) which simplifies the accounting for employee share-based payment transactions, including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification in the statement of cash flows. The standard is effective for fiscal years beginning after December 15, 2016, and interim periods within those fiscal years, with early adoption permitted. We are currently evaluating the timing and the impact of adopting the standard. 2 . Fair Value Measurements The carrying value for certain of our financial instruments, including cash and cash equivalents, accounts receivable and accounts payable approximates fair value because of their short-term nature. Our investments represent certificates of deposit and are considered available-for-sale securities that are valued using market observable inputs (Level 2). Our long-term debt is valued using primarily Level 2 inputs including current applicable rates for similar instruments and approximates the carrying value of such obligations. 3. Net Income (Loss) Per Share Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted net income (loss) per share includes the dilutive effect of potential stock option exercises, calculated using the treasury stock method. The following table sets forth the computation of basic and diluted net income (loss) per share: Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share data) Numerator: Net income (loss) $ ) $ ) $ ) $ ) Denominator: Weighted average shares — Basic Effect of dilutive stock options — Weighted average shares — Diluted Net income (loss) per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) 6 Stock options outstanding that were not included in the dilutive earnings per share calculation because the effect would have been anti-dilutive were 818,000 and 668,000, respectively, for the three months ended June 30, 2016 and 2015, and 864,000 and 644,000, respectively, for the six months ended June 30, 2016 and 2015. 4. Property and Equipment Property and equipment consisted of the following (in thousands): June 30 , 6 December 31, 5 Leasehold improvements $ $ Equipment Furniture and fixtures Less accumulated depreciation and amortization ) ) Construction in progress Total property and equipment, net $ $ We capitalize direct internal payroll and travel costs on the construction of leasehold improvements incurred during the development and construction period. Capitalized costs were $354,000 and $197,000 in the three months ended June 30, 2016 and 2015, respectively, and $623,000 and $379,000 in the six months ended June 30, 2016 and 2015, respectively. 5. Accrued Expenses Accrued expenses consisted of the following (in thousands): June 30, December 31, 20 15 Accrued payroll and benefits $ $ Accrued construction and remodel costs(1) Gift card liability Sales taxes Accrued occupancy Business and income taxes Other Total accrued expenses $ $ (1)Balance is attributable to property additions for our new restaurants and remodels. 6. Debt and Credit Agreements On April 19, 2013, we entered into a Credit Agreement for a $20 million revolving line of credit maturing on April 19, 2017 with KeyBank National Association (“KeyBank”) and Stearns Bank National Association (“Stearns Bank”). On November 7, 2014, we entered into an Amended and Restated Credit Agreement (the “Amended Credit Agreement”) with KeyBank to (i) increase the credit facility from $20 million to $35 million, and (ii) extend the maturity date of the credit facility to November 7, 2019. The credit facility is secured by our personal property and assets. Certain of our wholly owned subsidiaries have also guaranteed the credit facility. 7 During the second quarter of 2016, we increased our borrowings under the credit facility by $13 million. We had $18 million in outstanding borrowings and $17 million available under the credit facility at June 30, 2016, subject to compliance with certain covenants. We may from time to time request that the total revolving credit commitment be increased up to an amount not to exceed $60 million. Any such increase is subject to agreement of the respective lenders in the lending syndicate or new lenders in certain circumstances. Any such increase, which may be for a lesser amount than requested by us, is also subject to certain other terms and conditions as provided in the Amended Credit Agreement. The interest rate under the Amended Credit Agreement is KeyBank’s prime rate or LIBOR, at our option, plus an applicable margin depending on our leverage ratio. The LIBOR margins range from 1.5% to 2.5% and the base rate margins range from 0.5% to 1.5%. Payments on the credit facility are interest only, payable quarterly with respect to each base rate loan and at varying times with respect to LIBOR rate loans, with outstanding principal and interest due at maturity. Prepayment is permitted at any time without penalty, subject to certain restrictions on the order of repayment or prepayment. We are obligated to pay a commitment fee at an annual rate of 0.175% to 0.350%, depending on our leverage ratio, times the unused total revolving commitment of the credit facility based on the average daily amount outstanding under the credit facility for the previous quarter. The commitment fee is payable quarterly in arrears. We incurred gross interest expense of $129,000 and $49,000 during the quarter ended June 30, 2016 and 2015, consisting of interest incurred on borrowings of $88,000 and none, respectively, loan fee amortization of $21,000 and $21,000, respectively, and commitment fees of $21,000 and $22,000, respectively. Gross interest expense of $182,000 and $94,000 during the six months ended June 30, 2016 and 2015 consisted of interest incurred on borrowings of $95,000 and none, respectively, loan fee amortization of $41,000 and $40,000, respectively, and commitment fees of $46,000 and $44,000, respectively. Unamortized loan fees of $281,000 at June 30, 2016 are being amortized over the life of the credit facility and are included in prepaid expenses and other current assets and in other assets in the consolidated balance sheet. Capitalized interest was $56,000 and none for the three and six months ended June 30, 2016 and 2015, respectively. Our current projections indicate that we will maintain the outstanding borrowings for the next 12 months and, as a result, all borrowings under the credit facility are classified as long-term debt. The credit facility also requires us to comply with certain covenants, including (a) a fixed charge coverage ratio of not less than 1.50 and (b) a maximum leverage ratio of 5.0 to 1.0 through March 31, 2016 and 4.75 to 1.0 from April 1, 2016 through the maturity date.On August 1, 2016, we entered into Amendment No.1 to the Amended Credit Agreement with KeyBank to amend certain components of the leverage ratio calculation to provide us with increased borrowing flexibility under the credit facility and amending certain other financial covenants. As amended, the covenants include (a) a fixed charge coverage ratio of not less than 1.50 and (b) a maximum leverage ratio of 4.25 to 1.0 through the maturity date.We were in compliance with all covenants at June 30, 2016 and as of the date of Amendment No. 1. We have also entered into a non-binding agreement with KeyBank regarding increasing the total revolving credit commitment to $75 million, subject to entering into a definitive agreement and other conditions. The expanded revolving credit commitment would include a provision allowing us to request that the facility be increased by an additional $25 million, subject to agreement of the respective lenders in the lending syndicate. 7. Income Taxes We recorded an income tax expense of $25,000 and $19,000 during the three months ended June 30, 2016 and 2015, respectively, and $50,000 and $7,000 during the six months ended June 30, 2016 and 2015, respectively. The income tax expense for the three and six months ended June 30, 2016 and 2015 consists of state income tax expenses for which no net operating losses or other credits exist. The income tax expense for the six months ended June 30, 2015 also includes refunds primarily associated with prior year federal income tax. At June 30, 2016, we had approximately $21 million in deferred tax assets primarily related to net operating loss carryforwards and federal business tax credit carryforwards. We have a full valuation allowance for these carryforwards due to the uncertainty surrounding their future utilization. The realization of our deferred tax assets ultimately depends on the existence of sufficient taxable income in the appropriate taxing jurisdictions in future periods. We have analyzed, and will continue to analyze, the positive and negative evidence to support our conclusion regarding the appropriate amount of our valuation allowance. The valuation allowance could be reduced in a subsequent period if there is sufficient evidence to support a conclusion that it is more likely than not that the net operating loss carryforwards and/or the federal business tax credit carryforwards will be realized. Future changes in our valuation allowance could have a material effect on our results of operations in the period recorded. 8 8. Stock-Based Compensation The fair value of stock options granted during the six months ended June 30, 2016 and 2015 was estimated at the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions: Six Months Ended June 30, 20 15 Expected volatility % % Risk-free interest rate % % Expected option life (in years) Dividend yield % % Weighted average fair value per option granted $ $ The following table summarizes our stock option activity for the six months ended June 30, 2016: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value Outstanding options at December 31, 2015 $ Granted Forfeited ) Exercised ) Outstanding options at June 30, 2016 $ 2.9 $ Exercisable at June 30, 2016 $ 2.1 $ We recognized stock-based compensation expense of $0.3 million and $0.4 million in the three months ended June 30, 2016 and 2015, respectively, and $0.6 million and $0.7 million in the six months ended June 30, 2016 and 2015, respectively. As of June 30, 2016, there was $2.5 million of unrecognized stock-based compensation expense related to unvested stock-based compensation awards, which is expected to be recognized over a weighted average period of 2.6 years. The total shares of common stock reserved for issuance totaled 3.7 million, of which 1.3 million shares were available for grant as of June 30, 2016. 9. Stock Purchase and Retirement Program In November 2015, our Board of Directors authorized a repurchase program of up to $10 million of our outstanding common stock. As of June 30, 2016, we completed the $10 million stock repurchase program with the purchase and retirement of 832,937 shares under the 2015 authorization, including $9.8 million or 814,743 shares during the six months ended June 30, 2016. Commitments and Contingencies We are engaged in various legal actions, which arise in the ordinary course of our business. Although there can be no assurance as to the ultimate disposition of these matters, it is the opinion of our management, based upon the information available at this time, that the expected outcome of these matters, individually or in the aggregate, will not have a material adverse effect on the results of operations or financial condition of our company. 9 On December 13, 2012, Frank Neal Goss filed a lawsuit against Kona Grill Macadamia, Inc., a wholly-owned subsidiary of the Company (“Macadamia”) and Anthony DeAngelo in the Circuit Court of Jackson County, Kansas City, Missouri. The claim revolves around a fight that Goss and DeAngelo allegedly had outside of the Company’s Kansas City restaurant on March 1, 2011, which is claimed to have resulted in physical injury to the plaintiff. The plaintiff also claims that Macadamia failed to take certain actions that allegedly would have prevented the fight. A default judgment of approximately $3.5 million was entered on December 18, 2013 against Macadamia, but was subsequently set aside by order of the Circuit Court on April 7, 2014. On August 17, 2015, Macadamia filed a Motion for Summary Judgment requesting judgment in its favor on all claims asserted against it by the plaintiff. On August 18, 2015, the plaintiff filed for a voluntary dismissal of the claim without prejudice; however, on April 22, 2016, the plaintiff re-filed the claim in the Circuit Court. The case is proceeding in the Circuit Court. We believe that we have a strong defense to the claim asserted by the plaintiff and insurance coverage for the claim. 10 I tem 2 . Management ’ s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with the unaudited condensed consolidated financial statements and notes thereto included in Item 1 of Part I of this Form 10-Q/A and the audited consolidated financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended December 31, 2015 contained in our 2015 Annual Report on Form 10-K. Certain information included in this discussion contains forward-looking statements that involve known and unknown risks and uncertainties, such as statements relating to our future economic performance, plans and objectives for future operations, expectations, intentions and other financial items that are based on our beliefs as well as assumptions made by and information currently available to us. Factors that could cause actual events or results to differ materially from those indicated by these forward-looking statements may include the matters under Item 1A, “Risk Factors” in this report, our Annual Report on Form 10-K for the year ended December 31, 2015 and other reports filed from time to time with the SEC. Overview We currently own and operate 41 restaurants located in 21 states and Puerto Rico. We offer freshly prepared food, attentive service, and a contemporary ambiance that create a satisfying yet affordable dining experience that we believe exceeds the experience at many traditional casual dining restaurants with which we compete. Our high-volume upscale casual restaurants feature a global menu of contemporary American favorites, award-winning sushi and specialty cocktails. Our menu items are freshly prepared and incorporate over 40 signature sauces and dressings that we make from scratch at each restaurant location, creating broad-based appeal for the lifestyle and taste trends of a diverse group of customers. We believe that our diverse menu and generous portions, combined with an average check of approximately $26 per person, offer our customers an attractive price-value proposition. We plan to grow organically through unit expansion. We achieved a unit growth rate of over 20% for 2014 and 2015 and expect to achieve similar growth rate for 2016. We opened three restaurants during the first half of 2016, all in the second quarter, and expect to open five additional restaurants during the second half of 2016 for a unit growth rate of 22%. We are adjusting our projectedgrowth rate for 2017 below our previously targeted growth rate of 20% and believe that a more moderate growth rate will provide us the flexibility to allocate our capital resources, to increase our earnings and strengthen our balance sheet as well as to focus our time and attention on new restaurant operations and performance. We continue to execute our strategy for international market franchise expansion. Given the strength our concept has enjoyed thus far in the U.S. and the increased demand for upscale casual dining concepts overseas, we believe there is a significant opportunity to expand our concept in Latin America, the Middle East and beyond through franchising. In February and April 2016, we announced agreements for the development and franchising of six Kona Grill restaurants in Mexico and six restaurants in the United Arab Emirates over the next seven years. We expect our first international franchised location to open during the first half of 2017. Our same-store sales increased 2.5% in the second quarter of 2016 compared to a 1.0% increase in same-store sales in the second quarter of 2015. We have generated positive same-store sales in 23 of the last 24 quarters. The average unit volume of restaurant sales for our comparable base restaurants was $1.2 million in both of the second quarters of 2016 and 2015. We generated a loss from operations of $0.7 million and $28,000 and net loss of $0.8 million and $93,000 in the second quarter of 2016 and 2015, respectively. A significant part of the change was driven by higher labor costs, incremental operating costs for new restaurants and higher depreciation and amortization resulting from new restaurants and remodeling activities. 11 Our restaurant operating profit, defined as restaurant sales minus cost of sales, labor, occupancy, and restaurant operating expenses, increased 9.1% to $7.3 million in the second quarter of 2016 from $6.7 million in the second quarter of 2015. Restaurant operating profit as a percentage of restaurant sales of 16.8% in the second quarter of 2016 included new restaurant operating inefficiencies for thirteen restaurants in the non-comparable restaurant base. Restaurant operating profit as a percentage of restaurant sales of 18.4% in the second quarter of 2015 included new restaurant operating inefficiencies for ten restaurants in the non-comparable restaurant base. Our Adjusted EBITDA, defined as income (loss) from operations plus depreciation and amortization, preopening expenses, stock-based compensation and other, was $4.3 million and $3.9 million in the second quarter of 2016 and 2015, respectively. Adjusted EBITDA as a percentage of restaurant sales was 9.9% in the second quarter of 2016 compared to 10.7% in the second quarter of 2015, primarily reflecting higher labor costs and incremental operating costs for new restaurants. See “Key Measures” and “Financial Performance Overview” below for further information on restaurant operating profit and Adjusted EBITDA, including reconciliation to our income (loss) from operations. Our cost of sales, labor, and other operating expenses for our restaurants open at least 12 months generally trend consistently with restaurant sales, and we analyze those costs as a percentage of restaurant sales. Our typical new restaurants experience gradually increasing unit volumes as customers discover our concept and we generate market awareness. We anticipate that most of our new restaurants will take approximately six to twelve months to achieve operating efficiencies as a result of challenges typically associated with opening and operating new restaurants, including lack of market recognition and the need to hire and sufficiently train employees, as well as other factors. We expect cost of sales and labor expenses as a percentage of restaurant sales to be higher when we open a new restaurant, but to decrease as a percentage of restaurant sales as the restaurant matures and as the restaurant management and employees become more efficient in operating that unit. Occupancy and a portion of restaurant operating expenses are fixed. As a result, the volume and timing of newly opened restaurants had, and is expected to continue to have, an impact on cost of sales, labor, occupancy, and restaurant operating expenses measured as a percentage of restaurant sales which we expect will continue until these restaurants mature. Key Measures We Use to Evaluate Our Company Key measures we use to evaluate and assess our business include the following: Number of Restaurant Openings. Number of restaurant openings reflects the number of restaurants opened during a particular reporting period. Same-Store Sales Percentage Change. Same-store sales percentage change reflects the periodic change in restaurant sales for the comparable restaurant base. In calculating the percentage change in same-store sales, we include a restaurant in the comparable restaurant base after it has been in operation for more than 18 months. We adjust the sales included in the same-store sales calculation for restaurant closures, primarily as a result of remodels, so that the periods will be comparable. Same-store sales growth can be generated by an increase in customer traffic counts or by increases in the per person average check amount. Menu price changes and the mix of menu items sold can affect the per person average check amount. Operating Weeks. Operating weeks represent the number of weeks that our restaurants were open during the reporting period. Average Weekly Sales. Average weekly sales represent the average of restaurant sales for the comparable restaurant base measured over consecutive Monday through Sunday time periods. Average Unit Volume. Average unit volume represents the average restaurant sales for the comparable restaurant base. Restaurant Operating Profit. Restaurant operating profit is defined as restaurant sales minus cost of sales, labor, occupancy, and restaurant operating expenses. Restaurant operating profit does not include general and administrative expenses, depreciation and amortization, or preopening expenses. We believe restaurant operating profit is an important component of financial results because it is a widely used metric within the restaurant industry to evaluate restaurant-level productivity, efficiency, and performance prior to application of corporate overhead. We use restaurant operating profit as a percentage of restaurant sales as a key metric to evaluate our restaurants’ financial performance compared with our competitors. This measure provides useful information regarding our financial condition and results of operations and allows investors to better determine future financial results driven by growth and to compare restaurant level profitability. 12 Adjusted EBITDA . Adjusted EBITDA is defined as income (loss) from operations plus depreciation and amortization, preopening expenses and stock-based compensation. Adjusted EBITDA is presented because: (i)we believe it is a useful measure for investors to assess the operating performance of our business without the effect of non-cash items such as depreciation and amortization expenses and stock-based compensation as well as the costs of opening new restaurants; (ii)we believe that investors will find these measures useful in assessing our ability to service or incur indebtedness; and (iii)we use Adjusted EBITDA internally as a benchmark to evaluate our operating performance and compare our performance to that of our competitors. Key Financial Definitions Restaurant Sales. Restaurant sales include gross food and beverage sales, net of promotions and discounts. Cost of Sales. Cost of sales consists of food and beverage costs and related delivery fees. Labor. Labor includes all direct and indirect labor costs incurred in operations. Occupancy. Occupancy includes all rent payments associated with the leasing of real estate, including base, percentage and straight-line rent, property taxes, and common area maintenance expense. We record tenant improvement allowances as a reduction of occupancy expense over the term of the lease. Restaurant Operating Expenses. Restaurant operating expenses consist of all other restaurant-level operating costs, the major components of which are utilities, credit card fees, advertising, supplies, marketing, repair and maintenance, and other expenses. Other operating expenses contain both variable and fixed components. General and Administrative. General and administrative includes all corporate and administrative functions that support operations and provide infrastructure to facilitate our future growth. Components of this category include management and staff salaries, bonuses, stock-based compensation and related employee benefits, travel, information systems, human resources, training, corporate rent, professional and consulting fees, and corporate insurance costs. Preopening Expenses. Preopening expenses consist of costs incurred prior to opening a new restaurant and are comprised principally of manager salaries and relocation, payroll and related training costs for new employees, including food and beverage costs associated with practice and rehearsal of service activities, and rent expense incurred from the date we obtain possession of the property until opening. We expense restaurant preopening expenses as incurred. We expect preopening expenses to commence six to eight months prior to a restaurant opening. Although the actual preopening expenses for a particular location depend upon numerous factors, our historical cash preopening expenses average approximately $450,000 per location, and non-cash preopening rent expense typically ranges from $50,000 to $100,000 per location. Our preopening costs will fluctuate from period to period depending upon the number of restaurants opened, the timing of new restaurant openings, the location of the restaurants, and the complexity of the staff hiring and training process. Depreciation and Amortization . Depreciation and amortization expense consists of the depreciation of property and equipment. Depreciation and amortization expense also includes accelerated depreciation expense and gains or losses on the disposal of fixed assets, primarily associated with remodel activities. Interest Expense, net. Interest expense consists of the cost of servicing our debt obligations, the amortization of debt issuance costs and commitment fees on the line of credit. Interest expense is offset by interest earned on cash and cash equivalents and investment balances. We capitalize interest incurred on borrowings for restaurant construction. Income Tax Provision. Provision for income taxes represents amounts due for federal and state income taxes. 13 Financial Performance Overview The following table sets forth certain information regarding our financial performance for the three and six months ended June 30, 2016 and 2015. There were 27 and 23 restaurants in the comparable restaurant base as of June 30, 2016 and 2015, respectively. Three Months Ended June 30, Six Months Ended June 30, 20 16 20 16 Restaurant sales growth % Same-store sales percentage change (1) % Average weekly sales – comparable restaurant base $ Average weekly sales – non-comparable restaurant base $ Average unit volume (in thousands) (2) $ Sales per square foot (2) $ Restaurant operating profit (in thousands) (3) $ Restaurant operating profit as a percentage of sales (3) % Adjusted EBITDA (in thousands) (4 ) $ Adjusted EBITDA as a percentage of sales (
